          Case 1:15-cv-09434-RJS Document 162 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 CARL ORLANDO, JR., on behalf of himself
 and others similarly situated,

                                     Plaintiff,
                                                                  No. 15-cv-9434 (RJS)
         -v-                                                            ORDER

 LIBERTY ASHES, INC., et al.,

                                     Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

        The Court is in receipt of a letter from Plaintiffs informing the Court that the parties in this

matter have reached a settlement. Plaintiffs seek the Court’s approval of the settlement under

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and have attached a copy

of the settlement to their letter.

        IT IS HEREBY ORDERED THAT the parties – including defense counsel, Plaintiffs’

counsel, and Plaintiffs personally – shall appear on Friday, September 4, 2020 at 10:00 a.m. for a

fairness hearing. Defendants are welcome, but not obligated, to attend. If any of the Plaintiffs do

not speak English, Plaintiffs must provide their own interpreter.

        In light of the ongoing COVID-19 pandemic, the hearing will take place via Skype for

Business. Information for accessing the hearing will be sent to the parties in due course. No later than

5:00 p.m. on September 2, 2020, the parties must jointly email to the Court a list of the names and

email addresses of persons who anticipate speaking during the videoconference, as well as the phone

numbers of those who will be participating via telephone conference.
          Case 1:15-cv-09434-RJS Document 162 Filed 08/19/20 Page 2 of 2




         Members of the public may monitor the conference via the Court’s free audio line by dialing

1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          August 18, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
